Exhibit 10.a

 

2005 TELLABS, INC.

EMPLOYEE STOCK PURCHASE PLAN

 

Effective June 1, 2005

 

--------------------------------------------------------------------------------


 

Purpose.  The purpose of the Plan is to provide Employees of the Company and
Participating Subsidiaries with an opportunity to purchase common stock of the
Company through accumulated payroll deductions.  It is the intention of the
Company to have the Plan qualify as an “Employee Stock Purchase Plan” under
Section 423 of the Internal Revenue Code of 1986, as amended.  The provisions of
the Plan, accordingly, shall be construed so as to extend and limit
participation in a manner consistent with the requirements of that Section of
the Code.

 

Definitions.  As used herein, the terms set forth below have the meanings
assigned to them in this Section 2 and shall include the plural as well as the
singular.

 

1933 Act means the Securities Act of 1933, as amended.

 

1934 Act means the Securities Exchange Act of 1934, as amended.

 

Administrator means the brokerage firm or financial institution (if
any) retained to perform administrative services described in Section 10(b).

 

Board of Directors or Board means the board of directors of Tellabs, Inc.

 

Business Day shall mean a day on which the NASDAQ Stock Market (“NASDAQ”) is
open for trading.

 

Brokerage Account means the account in which the Purchased Shares are held.

 

Code means the Internal Revenue Code of 1986, as amended from time to time.

 

Committee means the Compensation Committee of the Board of Directors, or the
designee of the Compensation Committee.

 

Company means Tellabs, Inc., a Delaware corporation.

 

Compensation means the base pay received by a Participant, including
commissions, overtime and bonuses (including cash retention bonuses), but
excluding stock option awards, stock grants, expense reimbursements,
relocation-related payments and automobile allowances.  Forms of compensation
not specifically listed herein shall be included or excluded from “Compensation”
as determined in the sole discretion of the Committee.

 

Effective Date means June 1, 2005.

 

Employee means any individual who is an employee of the Company or Tellabs
Operations, Inc. or any other Participating Subsidiary for tax purposes whose
customary employment with such entity is at least twenty (20) hours per week and
more than five (5) months in a calendar year.  For purposes of the Plan, the
employment relationship shall be treated as continuing intact while the
individual is on sick leave or other leave of absence approved by the Company or
the Participating Subsidiary, as appropriate.

 

Enrollment Date means the first Business Day of each Offering Period.

 

--------------------------------------------------------------------------------


 

Exercise Date means the last Business Day of each Offering Period.

 

Fair Market Value on or as of any date means the “NASDAQ Official Closing Price”
(as defined on www.nasdaq.com) (or such substantially similar successor price
thereto) for Shares as reported on www.nasdaq.com (or a substantially similar
successor website) on the relevant valuation date or, if no NASDAQ Official
Closing Price is reported on such date, on the preceding day on which a NASDAQ
Official Closing Price was reported; or, if the Shares are no longer listed on
NASDAQ, the closing price for Shares as reported on the official website for
such other exchange on which the Shares are listed.

 

Offering Period means a period of days as established by the Committee from time
to time, which period shall not exceed six (6) months; provided, that the first
Offering Period shall be the five (5)-month period beginning June 1, 2005
through October 31, 2005 and, until different Offering Periods are established
by the Committee and communicated to Participants in accordance with
Section 18(b); subsequent Offering Periods shall be six (6)-month periods
beginning on each May 1 and November 1 thereafter, commencing November 1, 2005.

 

Participant means an Employee who satisfies the requirements of Sections 3 and 5
of the Plan.

 

Participating Subsidiary means a Subsidiary that has been authorized by the
Committee or the Board to extend the benefits of the Plan to its Employees.  The
Committee or the Board may extend the Plan to a Subsidiary in the future.

 

Plan means this 2005 Tellabs, Inc. Employee Stock Purchase Plan.

 

Purchase Account means the account used to purchase Shares through the exercise
of Purchase Rights under the Plan.

 

Purchase Date means the last Business Day of each Offering Period, or such other
date as shall be established by the Committee.

 

Purchase Price means an amount equal to 85% (or such other percent as determined
by the Committee, which may not be less than 85%) of (i) the Fair Market Value
of a Share on the Exercise Date or (ii) the lower of the Fair Market Value of a
Share on either the Enrollment Date or on the Exercise Date; with such percent
and the application of (i) or (ii) as determined by the Committee prior to the
Offering Period and communicated to Participants in accord with
Section 18(b) below; provided that until a different Purchase Price is
established by the Committee and communicated to Participants in accordance with
Section 18(b), the Purchase Price shall be 85% of the Fair Market Value of a
Share on the Exercise Date.

 

Purchase Right means an option granted under this Plan that entitles a
Participant to purchase Shares.

 

Purchased Shares means the full Shares issued pursuant to the exercise of
Purchase Rights under the Plan.

 

Shares means the common stock of the Company.

 

Subsidiary means an entity, domestic or foreign, of which not less than 50% of
the voting equity is held by the Company or a Subsidiary, whether or not such
entity now exists or is hereafter organized or acquired by the Company or a
Subsidiary.

 

--------------------------------------------------------------------------------


 

Eligibility.

 

Only Employees of the Company or a Participating Subsidiary shall be eligible to
be granted Purchase Rights under the Plan.

 

Any provisions of the Plan to the contrary notwithstanding, no Employee shall be
granted a Purchase Right under the Plan if (i) immediately after the grant, such
Employee (or any other person whose stock would be attributed to such Employee
pursuant to Section 424(d) of the Code) would own capital stock of the Company
and/or hold outstanding Purchase Rights or options to purchase stock possessing
five percent (5%) or more of the total combined voting power or value of all
classes of stock of the Company or of any subsidiary of the Company, or
(ii) such Purchase Right would permit his or her rights to purchase stock under
all employee stock purchase plans (described in Section 423 of the Code) of the
Company and its Subsidiaries to accrue at a rate that exceeds twenty-five
thousand dollars ($25,000) of the Fair Market Value of such stock (determined at
the time each such Purchase Right is granted) for each calendar year in which
such Purchase Right is outstanding at any time.

 

Exercise of a Purchase Right.  Purchase Rights shall be exercised on behalf of
Participants in the Plan every Purchase Date, using payroll deductions that have
accumulated in the Participants’ Purchase Accounts during the preceding Offering
Period.

 

Participation

 

An Employee, whose first date of employment with the Company or a Participating
Subsidiary is on or before March 1, 2005, shall be eligible to participate on
the Effective Date; provided, that such Employee properly completes and submits
by the deadline prescribed by the Company the on-line enrollment form or,
alternatively, the paper enrollment form, each as provided by the Company.

 

An Employee, whose first date of employment with the Company or a Participating
Subsidiary is after March 1, 2005, shall be eligible to participate on the first
Enrollment Date that occurs three (3) months after the Employee’s first day of
employment with the Company or Participating Subsidiary; provided, that such
Employee properly completes and submits by the deadline prescribed by the
Company the on-line enrollment form or, alternatively, the paper enrollment
form, each as provided by the Company.

 

An Employee who does not become a Participant on the first Enrollment Date on
which he or she is eligible may thereafter become a Participant on any
subsequent Enrollment Date by properly completing and submitting by the deadline
prescribed by the Company the on-line enrollment form or, alternatively, the
paper enrollment form, each as provided by the Company.

 

Payroll deductions for a Participant shall commence on the first payroll date
following the Enrollment Date and shall end on the last payroll date in the
Offering Period to which such authorization is applicable, unless sooner
terminated by the Participant as provided in Section 11 hereof.

 

Payroll Deductions.

 

A Participant shall elect to have payroll deductions made during an Offering
Period equal to no less than 1% of the Participant’s Compensation and no greater
than a percentage of such Participant’s Compensation as established by the
Committee from time to time, which shall not be greater than 20%.  As of the
Effective Date, the maximum percentage of Compensation a Participant may deduct
is ten percent (10%), until modified by the Committee per the terms of the
Plan.  If the Committee modifies the maximum percentage of Compensation a
Participant may deduct, such change will not be effective until communicated to
the Participants per Section 18(b) below.  The amount of such payroll deductions
shall be in whole percentages (for example, 3%, 12%, 20%).  All payroll
deductions made by a Participant shall be

 

--------------------------------------------------------------------------------


 

credited to his or her Purchase Account.  A Participant may not make any
additional payments into his or her Purchase Account.

 

A Participant may change his or her payroll deduction percentage under
subsection (a) above by properly completing and submitting by the deadline
prescribed by the Company, the on-line change form or, alternatively, the paper
change form, each as provided by the Company.  If the on-line or paper form is
properly completed and submitted by the deadline prescribed by the Company, the
change in amount shall be effective as of the first Enrollment Date following
the date of filing; if the on-line or paper form is not properly completed and
submitted by such deadline, the change in amount shall be effective as of the
next Enrollment Date.

 

Notwithstanding the foregoing, to the extent necessary to comply with
Section 423(b)(8) of the Code and Section 3(b) hereof, a Participant’s payroll
deductions may be decreased to zero percent (0%) at any time during an Offering
Period.  Payroll deductions shall recommence at the rate provided in such
Participant’s election form at the beginning of the first Offering Period which
is scheduled to end in the following calendar year, unless terminated by the
Participant as provided in Section 11 hereof.

 

Grant of Purchase Right.  On the applicable Enrollment Date, each Participant in
an Offering Period shall be granted a Purchase Right to purchase on the next
following Purchase Date a number of full Shares determined by dividing such
Participant’s payroll deductions accumulated prior to such Purchase Date and
retained in the Participant’s Purchase Account as of the Purchase Date by the
applicable Purchase Price; provided, however, that such purchase shall be
subject to the limitations set forth in Section 3 and 14 and subject to decrease
per Section 6(c).

 

Exercise of Purchase Right.  A Participant’s Purchase Right for the purchase of
Shares shall be exercised automatically on the Exercise Date, and the maximum
number of Shares subject to the Purchase Right shall be purchased for such
Participant at the applicable Purchase Price with the accumulated payroll
deductions in his or her Purchase Account.  No fractional Shares shall be
purchased; any payroll deductions accumulated in a Participant’s Purchase
Account which are not sufficient to purchase a full Share shall be retained in
the Purchase Account for the next subsequent Offering Period, subject to earlier
withdrawal by the Participant as provided in Section 11 hereof.  During a
Participant’s lifetime, a Participant’s Purchase Right is exercisable only by
him or her.

 

Approval by Shareholders.  The effectiveness of the Plan shall be subject to
approval by the shareholders of the Company within twelve (12) months before or
after the date the Plan is adopted by the Board.  Such shareholder approval may
be obtained at a duly held shareholders’ meeting by the affirmative vote of the
holders of a majority of the Shares of the Company present at the meeting or
represented and entitled to vote thereon.

 

Administration.

 

Powers and Duties of the Committee.  The Plan shall be administered by the
Committee.  Subject to the provisions of the Plan, Section 423 of the Code and
the regulations thereunder, the Committee shall have the discretionary authority
to determine the time and frequency of granting Purchase Rights, the terms and
conditions of the Purchase Rights and the number of Shares subject to each
Purchase Right.  The Committee shall also have the discretionary authority to do
everything necessary and appropriate to administer the Plan, including, without
limitation, interpreting the provisions of the Plan (but any such interpretation
shall not be inconsistent with the provisions of Section 423 of the Code).  All
actions, decisions and determinations of, and interpretations by the Committee
with respect to the Plan shall be final and binding upon all Participants and
upon their executors, administrators, personal representatives, heirs and
legatees.  No member of the Board of Directors or the Committee shall be liable
for any action, decision, determination or interpretation made in good faith
with respect to the Plan or any Purchase Right granted hereunder.

 

--------------------------------------------------------------------------------


 

Administrator.  The Company, Board or the Committee may engage the services of a
brokerage firm or financial institution (the “Administrator”) to perform certain
ministerial and procedural duties under the Plan including, but not limited to,
mailing and receiving notices contemplated under the Plan, determining the
number of Purchased Shares for each Participant, maintaining or causing to be
maintained the Purchase Account and the Brokerage Account, disbursing funds
maintained in the Purchase Account or proceeds from the sale of Shares through
the Brokerage Account, and filing with the appropriate tax authorities proper
tax returns and forms (including information returns) and providing to each
Participant statements as required by law or regulation.

 

Indemnification.  Each person who is or shall have been (a) a member of the
Board, (b) a member of the Committee, or (c) an officer or employee of the
Company to whom authority was delegated in relation to this Plan, shall be
indemnified and held harmless by the Company against and from any loss, cost,
liability or expense that may be imposed upon or reasonably incurred by him or
her in connection with or resulting from any claim, action, suit or proceeding
to which he or she may be a party or in which he or she may be involved by
reason of any action taken or failure to act under the Plan and against and from
any and all amounts paid by him or her in settlement thereof, with the Company’s
approval, or paid by him or her in satisfaction of any judgment in any such
claim, action, suit or proceeding against him or her; provided, however, that he
or she shall give the Company an opportunity, at its own expense, to handle and
defend the same before he or she undertakes to handle and defend it on his or
her own behalf, unless such loss, cost, liability or expense is a result of his
or her own willful misconduct or except as expressly provided by statute.

 

The foregoing right of indemnification shall not be exclusive of any other
rights of indemnification to which such persons may be entitled under the
Company’s certificate of incorporation or bylaws, any contract with the Company,
as a matter of law, or otherwise, or of any power that the Company may have to
indemnify them or hold them harmless.

 

Withdrawal.  A Participant may withdraw from the Plan by properly completing and
submitting to the Company the on-line tool for withdrawal or the withdrawal form
supplied by the Company.  Upon withdrawal, any payroll deductions credited to
the Participant’s Purchase Account prior to the effective date of the
Participant’s withdrawal from the Plan will be returned to the Participant.  No
further payroll deductions for the purchase of Shares will be made during
subsequent Offering Periods, unless the Participant properly completes and
submits the on-line enrollment tool provided by the Company or, alternatively,
an election form, by the deadline prescribed by the Company.  A Participant’s
withdrawal from an offering will not have any effect upon his or her eligibility
to participate in the Plan or in any similar plan that may hereafter be adopted
by the Company.

 

Termination of Employment.  Upon termination of a Participant’s employment for
any reason prior to the Purchase Date, whether voluntary or involuntary,
including retirement, death or as a result of liquidation, dissolution, sale,
merger or a similar event affecting the Company or a Participating Subsidiary,
the payroll deductions credited to his or her Purchase Account will be returned
to him or her or, in the case of the Participant’s death, to the person or
persons entitled thereto under Section 15, and his or her Purchase Right will be
automatically terminated.

 

Interest.  No interest shall accrue on the payroll deductions of a Participant
in the Plan.

 

Stock.

 

The stock subject to Purchase Rights shall be: (i) common stock of the Company;
(ii) registered securities as required under the 1933 Act and 1934 Act;
(iii) listed on the NASDAQ or on such other exchange as the Shares may be
listed; and (iv) either authorized but unissued shares or treasury shares.

 

Subject to adjustment upon changes in capitalization of the Company as provided
in Section 17 hereof, the maximum number of Shares which shall be made available
for sale under the Plan shall be ten million (10,000,000) Shares.  If, on a
given Exercise Date, the number of Shares

 

--------------------------------------------------------------------------------


 

with respect to which Purchase Rights are to be exercised exceeds the number of
Shares then available under the Plan, the Committee shall make a pro rata
allocation of the Shares remaining available for purchase in as uniform a manner
as shall be practicable and as it shall determine to be equitable.

 

A Participant shall have no interest or voting right in Shares covered by his or
her Purchase Right until such Purchase Right has been exercised.

 

Designation of Beneficiary.  A Participant may designate a beneficiary who is to
receive payroll deductions, if any, in the Participant’s account under the Plan
in the event of such Participant’s death.  If the Participant is married and the
designated beneficiary is not the spouse, spousal consent shall be required for
such a designation to be effective.  Beneficiary designations shall be made in
accordance with procedures prescribed by the Company.  If no properly designated
beneficiary survives the Participant, the payroll deductions will be distributed
in accordance with the applicable laws of descent and distribution.

 

Assignability of Purchase Rights.  Neither payroll deductions credited to a
Participant’s Purchase Account nor any rights with regard to the exercise of a
Purchase Right or to receive Shares under the Plan may be assigned, transferred,
pledged or otherwise disposed of in any way (other than by will, the laws of
descent and distribution or as provided in Section 15 hereof) by the
Participant.  Any such attempt at assignment, transfer, pledge or other
disposition shall be without effect, except that the Company may treat such act
as an election to withdraw from an Offering Period in accordance with Section 11
hereof.

 

Adjustment of Number of Shares Subject to Purchase Rights.

 

Adjustment.  Subject to any required action by the stockholders of the Company,
the maximum number of Shares each Participant may purchase per Offering Period,
as well as the price per Share and the number of Shares covered by each Purchase
Right under the Plan which has not yet been exercised shall be proportionately
adjusted for any increase or decrease in the number of issued Shares resulting
from a stock split, reverse stock split, stock dividend, combination or
reclassification of the common stock of the Company, or any other increase or
decrease in the number of Shares effected without receipt of consideration by
the Company; provided, however, that conversion of any convertible securities of
the Company shall not be deemed to have been “effected without receipt of
consideration”.  Such adjustment shall be made by the Board or the Committee,
whose determination in that respect shall be final, binding and conclusive. 
Except as expressly provided herein, no issuance by the Company of shares of
stock of any class, or securities convertible into shares of stock of any class,
shall affect, and no adjustment by reason thereof shall be made with respect to,
the number or price of Shares subject to a Purchase Right.  The Purchase Rights
granted pursuant to the Plan shall not be adjusted in a manner that causes the
Purchase Rights to fail to qualify as options issued pursuant to an “employee
stock purchase plan” within the meaning of Section 423.

 

Dissolution or Liquidation.  In the event of the proposed dissolution or
liquidation of the Company, the Offering Period then in progress shall be
shortened by setting a new Exercise Date (the “New Exercise Date”), and shall
terminate immediately prior to the consummation of such proposed dissolution or
liquidation, unless provided otherwise by the Board.  The New Exercise Date
shall be before the date of the Company’s proposed dissolution or liquidation. 
The Board will notify each Participant in writing, as soon as administratively
practicable prior to the New Exercise Date, that the Purchase Date for the
Participant’s Purchase Right has been changed to the New Exercise Date and that
the Participant’s Purchase Right shall be exercised automatically on the New
Exercise Date, unless prior to such date the Participant has withdrawn from the
Offering Period as provided in Section 11 hereof.

 

Merger or Asset Sale.  In the event of a proposed sale of all or substantially
all of the assets of the Company, or the merger of the Company with or into
another corporation, each outstanding Purchase Right shall be assumed or an
equivalent option substituted by the successor corporation or a parent or
subsidiary of the successor corporation.  In the event that the successor
corporation refuses to assume or substitute for the Purchase Right, the Offering
Period then in progress shall be shortened by setting a new Exercise Date (the
“New Exercise Date”).  The New Exercise Date

 

--------------------------------------------------------------------------------


 

shall be before the date of the Company’s proposed sale or merger.  The Board
will notify each Participant in writing, as soon as administratively practicable
prior to the New Exercise Date, that the Purchase Date for the Participant’s
Purchase Right has been changed to the New Exercise Date and that the
Participant’s Purchase Right shall be exercised automatically on the New
Exercise Date, unless prior to such date the Participant has withdrawn from the
Offering Period as provided in Section 11 hereof.

 

Amendments or Termination of the Plan.

 

The Board of Directors or the Committee may at any time and for any reason
amend, modify, suspend, discontinue or terminate the Plan without notice;
provided that no Participant’s existing rights in respect of existing Purchase
Rights are adversely affected thereby; provided, further, upon any such
amendment or modification, all Participants shall continue to have the same
rights and privileges in respect of existing Purchase Rights.  To the extent
necessary to comply with Section 423 of the Code (or any other applicable law,
regulation or stock exchange rule), the Company shall obtain shareholder
approved in such a manner and to such a degree as required.

 

Without shareholder consent and without regard to whether any Participant rights
may be considered to have been “adversely affected,” the Board or the
Committee shall be entitled to change the Offering Periods, limit the frequency
and/or number of changes in the amount withheld during an Offering Period,
establish the exchange ratio applicable to amounts withheld in a currency other
than U.S. dollars, permit payroll withholding in excess of the amount designated
by a Participant in order to adjust for delays or mistakes in the Company’s
processing of properly completed withholding elections, establish reasonable
waiting and adjustment periods and/or accounting and crediting procedures to
ensure that amounts applied toward the purchase of Shares for each Participant
properly correspond with amounts withheld from the Participant’s Compensation,
and establish such other limitations or procedures as the Board or the
Committee determines in its sole discretion advisable which are consistent with
the Plan; provided, however, that changes to (i) the Purchase Price, (ii) the
Offering Period, or (iii) the maximum of percentage of Compensation that may be
deducted pursuant to Section 6(a), shall not be effective until communicated to
Participants in a reasonable manner, with the determination of such reasonable
manner in the sole discretion of the Board or the Committee.

 

No Other Obligations.  The receipt of a Purchase Right pursuant to the Plan
shall impose no obligation upon the Participant to purchase any Shares covered
by such Purchase Right.  Nor shall the granting of a Purchase Right pursuant to
the Plan constitute an agreement or an understanding, express or implied, on the
part of the Company to employ the Participant for any specified period.

 

Notices.  Any notice which the Company or any Participant may be required or
permitted to give to the other shall be in writing and may be delivered
personally or by mail, postage prepaid, addressed:  if to the Company, to such
address as the Company, by notice to such Participant, may designate in writing
from time to time; and, if to the Participant, at his or her address as shown on
the payroll records of the Company.

 

Condition Upon Issuance of Shares.

 

Shares shall not be issued with respect to a Purchase Right unless the exercise
of such Purchase Right and the issuance and delivery of such Shares pursuant
thereto shall comply with all applicable provisions of law, domestic or foreign,
including, without limitation, the 1933 Act and the 1934 Act and the rules and
regulations promulgated thereunder, and the requirements of any stock exchange
upon which the Shares may then be listed, and shall be further subject to the
approval of counsel for the Company with respect to such compliance.

 

As a condition to the exercise of a Purchase Right, the Company may require the
person exercising such Purchase Right to represent and warrant at the time of
any such exercise that the Shares are being purchased only for investment and
without any present intention to sell or distribute such Shares if, in the
opinion of counsel for the Company, such a representation is required by any of
the aforementioned applicable provisions of law.

 

--------------------------------------------------------------------------------


 

General Compliance.  The Plan will be administered and Purchase Rights will be
exercised in compliance with the 1933 Act, 1934 Act and all other applicable
securities laws and Company policies, including without limitation, the
Company’s Insider Trading Policy.

 

Term of the Plan.  The Plan shall continue in effect for a term of ten
(10) years unless sooner terminated under Section 18.

 

Governing Law.  The Plan and all Purchase Rights granted hereunder shall be
construed in accordance with and governed by the laws of the State of Delaware
without reference to choice of law principles and subject in all cases to the
Code and the regulations thereunder.

 

--------------------------------------------------------------------------------